NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                            IN RE FRANCISCO F.


                             No. 1 CA-JV 17-0263
                               FILED 10-31-2017


          Appeal from the Superior Court in Maricopa County
                            No. JV 201229
         The Honorable Utiki Spurling Laing, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Preciado Law Firm, PLC, Phoenix
By Stephanie Preciado
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Margaret H. Downie joined.
                           IN RE FRANCISCO F.
                            Decision of the Court

C A M P B E L L, Judge:

¶1            Francisco F. (“the Juvenile”) timely appeals from his
commitment to the Arizona Department of Juvenile Corrections (“ADJC”).
After searching the record on appeal and finding no arguable, non-
frivolous question of law, the Juvenile’s counsel filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), State v. Leon, 104 Ariz. 297
(1969), and Maricopa County Juvenile Action No. JV-117258, 163 Ariz. 484
(App. 1989), asking this court to search the record for fundamental error.
This court denied counsel’s motion to allow the Juvenile to file a
supplemental brief in accordance with In re Cochise County Juvenile
Delinquency Action No. DL88-00037, 164 Ariz. 417, 419-20 (App. 1990). After
reviewing the entire record, we find no fundamental error and affirm the
juvenile court’s disposition.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Through a plea agreement, the Juvenile admitted to a charge
of criminal trespass (a class 3 misdemeanor) from a petition dated October
28, 2016. 1 Through a second, later plea agreement, the Juvenile also
admitted to: one count of aggravated assault (a class 6 undesignated
felony), one count of attempted voyeurism (a class 6 undesignated felony),
and one count of aggravated assault with a dangerous instrument (a class
three felony), all from two petitions both dated February 10, 2017; and one
count of aggravated assault (a class six undesignated felony) from a petition
dated March 1, 2017. The juvenile court scheduled a disposition hearing for
all of the counts listed above on May 23, 2017. At disposition, the juvenile
court committed the Juvenile to ADJC for a minimum term in secured care




       1 We note that, while the minute entry for the disposition hearing
includes the criminal trespass charge from the October 28, 2016 petition, the
juvenile court did not refer to it in either the commitment order or during
the hearing. However, its presence in the minute entry manifests the
juvenile court’s intent to include it as one of the charges to be disposed of,
and the Juvenile was not prejudiced by its omission. See State v. Henderson,
210 Ariz. 561, 567, ¶¶ 19-20 (2005) (fundamental error is “error going to the
foundation of the case, error that takes from the defendant a right essential
to his defense, and error of such magnitude that the defendant could not
possibly have received a fair trial”; to prevail under this standard, a
defendant must establish both that fundamental error exists and that the
error in his case caused him prejudice).


                                      2
                            IN RE FRANCISCO F.
                             Decision of the Court

of 30 days and ordered the Juvenile to participate in any services arranged
for him through ADJC providers. No restitution was imposed.

                                DISCUSSION

¶3             We have reviewed the entire record for fundamental,
reversible error and find none. See Maricopa Cty. Juv. Action No. JV-117258,
163 Ariz. at 488. The court found the Juvenile knowingly, intelligently, and
voluntarily entered into the plea agreements and the punishment imposed
is lawful. See Ariz. Rev. Stat. § 8-341(A)(1). The Juvenile was present and
represented by counsel at all critical stages.

                                CONCLUSION

¶4             No further briefing is necessary. We affirm the juvenile
court’s disposition. After the filing of this decision, defense counsel’s
obligations pertaining to the Juvenile’s representation in this appeal have
ended. Defense counsel need do no more than inform the Juvenile of the
outcome of this appeal and his future options, unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See Ariz. R.P. Juv. Ct. 107(A); State v. Shattuck, 140 Ariz.
582, 584-85 (1984).




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3